Title: To George Washington from James Ross, 2 October 1797
From: Ross, James
To: Washington, George



[Pittsburgh, 2 October 1797]

The fever which continues to rage in Philadelph[ia] has made it impossible to get bills of Exchangfe] on that place negotiated here, & a great portion of your money hav[i]ng been paid to me in silve[r] I cannot transmit it immediately but you may be assured that no opportunity will be lost of sendg it forwa[r]d to the Bank of Pennsa. and informing you of its arrival. I hope Col Shreve will in future save you the trouble and delay which his tardy conduct has hitherto occasioned. He is now explicitly warned that the failure of a day will probably be followed by a suit without any notice.
In the course of the summer several people have inquired for your Ohio lands, but none of them were of such ability that I could encourage a hope of their offers being accepted. It would appear to me most advisable to cut your large tracts into 200 farms with a front upon the river, in that shape they would sell 25 pt higher than in their present shape, and they would also be with[i]n the reach of a different description of purchasers.
Our lands in the western parts of Pennsylvania command a good price, but during the last year they have risen very little, owing to the prodigious failures in our Capital which has obstructed the circulation of money. I brought large tracts of land to market.—We also feel the end of an expensive war which, tho it drained the National Treasury, was a source of great wealth to the cultivated part of the western country.
With the highest respect I have the honor to be, Dear Sir, Your most obedient, Humble servant,

James Ross.

